OPINION
PER CURIAM.
This case came before this court on March 15,1995, pursuant to an order directing both parties to appear and show cause why the issue raised in this appeal should not be summarily decided.
The defendant, Phillip Bruno (defendant), was convicted of armed robbery by a trial justice sitting without a jury. On appeal the defendant contends that insufficient evidence was presented to prove that he was capable of forming the specific intent necessary to commit the crime of robbery, given his severe drug intoxication.
In reaching his conclusion that defendant was not so intoxicated as to prevent him from forming the requisite intent, the trial justice made several thorough findings. He initially found that defendant had waited until a customer in the store had left before carrying out the robbery. The trial justice further noted that defendant himself testified that he was able to function at work despite the fact that he was under the influence of drugs. Last, the trial justice pointed to the fact that defendant testified that although he was under the influence of drugs during the night in question “he was not so intoxicated that he did not know what he was doing or where he was.”
This court will not disturb a trial justice’s findings of fact, unless the trial justice has misconceived or overlooked material evidence or was otherwise clearly wrong. Doyle v. State, 430 A.2d 416, 418 (R.I.1981). We are of the opinion that the trial justice’s findings neither were clearly wrong nor the result of overlooked material evidence.
Therefore, after hearing the arguments of counsel and reviewing the memoranda submitted by the parties, this court concludes that cause has not been shown. Consequently the defendant’s appeal is denied and dismissed and the papers of the case are remanded to the Superior Court.